Judgment, Supreme Court, New York County (John Bradley, J.), rendered February 6, 1995, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life and 8 years to life, respectively, unanimously affirmed.
*226The court’s Sandoval ruling was a proper exercise of discretion where the court balanced the probative value of defendant’s prior crimes against the potential prejudice to defendant (see, People v Sandoval, 34 NY2d 371; People v Post, 235 AD2d 299).
The claimed errors with respect to the court’s supplemental charge are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find that the court properly exercised its discretion and meaningfully responded to a juror’s inquiry during deliberations when it provided a second response appropriately clarifying its initial response. Concur—Murphy, P. J., Milonas, Tom, Andrias and Colabella, JJ.